DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 07/23/2021 has been acknowledged. Claims 1-12 are now pending and have been considered below.
	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-11) and Species 2 (figures 7 and 8) in the reply filed on 07/23/2021 is acknowledged.
2.	Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group II. Election was made without traverse in the reply filed on 07/23/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossiter (U.S. Patent No. 5,159,783).
As per claim 8, Rossiter teaches a louvered roof system (louvre; abstract; it is understood that the louvre is capable of functioning as a roof) comprising: an end cap (10) comprising: a body (13/14) configured to be installed in an installed position at a lateral edge of a louver (11); and a flange (24) extending from the body (annotated figure 1 below) and shaped and sized to extend in the installed position generally transverse to a bottom surface of the louver (annotated figure 1 below) and to extend in 
As per claim 9, Rossiter teaches the louver (11).
As per claim 10, Rossiter teaches the body forms a body shape matching a cross-sectional shape of the louver at the lateral edge of the louver (figure 1).
As per claim 11, Rossiter teaches the flange extends outwardly in a downward direction from a perimeter of the body shape (figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossiter (U.S. Patent No. 5,159,783) in view of Edwards (U.S. Patent No. 5,732,507).
As per claim 1, Rossiter teaches a louvered roof system (louvre; abstract; it is understood that the louvre is capable of functioning as a roof) comprising: a louver (11) 
Rossiter fails to disclose wherein, in the closed position, a first louver and a second louver of the plurality of louvers are engaged with one another such that the leg of the second louver is received against the first louver.

Therefore, from the teaching of Edwards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the louvre assembly of Rossiter such that wherein, in the closed position, a first louver and a second louver of the plurality of louvers are engaged with one another such that the leg of the second louver is received against the first louver, as taught by Edwards, in order to provide a better seal between adjacent louvres for enhanced insulation.
 As per claim 2, Rossiter teaches the louver of the plurality of louvers comprises the second louver and the louvered roof system further comprises the first louver (figure 4).
As per claim 3, Rossiter teaches at least one of: a guide rod coupled with the first louver and the second louver and configured to cause rotation of both the first louver and the second louver in response to movement of the guide rod; an actuator operable to move at least one of the first louver or the second louver between the open position and the closed position; a gutter positioned below a lateral edge of at least one of the first louver or the second louver; or a frame in which at least one of the first louver or the second louver is mounted so as to facilitate movement between the open position and the closed position (control rod [not shown]; col. 4, lines 34-35).
As per claim 4, Rossiter teaches the leg is a second leg (annotated figure 1), the distal portion is a second distal portion (annotated figure 1), the proximal portion is a second proximal portion (annotated figure 1), and each louver in the plurality of louvers 
Rossiter fails to disclose a first notch positioned at the first end; a second notch positioned at the second end; wherein the first leg is sized such that, in the closed position, the first louver and the second louver of the plurality of louvers are engaged with one another such that the second leg of the second louver is received in the first notch of the first louver and such that the first leg of the first louver is received in the second notch of the second louver.
Edwards discloses a louvre assembly (title) wherein each louver comprises a first notch (valley where first leg 21 contacts louvre; figures 1 and 2) positioned at the first end (figure 1); a second notch (valley where leg 20 contacts louvre; figures 1 and 2) positioned at the second end (figure 1); wherein the first leg is sized such that, in the closed position, the first louver and the second louver of the plurality of louvers are engaged with one another such that the second leg of the second louver is received in the first notch of the first louver and such that the first leg of the first louver is received in the second notch of the second louver (figure 2).
Therefore, from the teaching of Edwards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the louvre assembly of Rossiter to include a first notch positioned at the first end; a second notch positioned at the second end; wherein the first leg is sized such that, in the closed position, the first louver and the second louver of the plurality of louvers are 
As per claim 5, Rossiter  as modified in view of the figure 1 embodiment of Edwards fails to disclose “a wing extending generally transverse to a longitudinal axis of the second leg from the second distal portion of the second leg” in the limitation: each louver in the plurality of louvers further comprises: a wing extending generally transverse to a longitudinal axis of the second leg from the second distal portion of the second leg; wherein the wing is oriented such that, in the closed position, the first louver and the second louver of the plurality of louvers are engaged with one another such that the wing of the second louver abuts the first end of the first louver and obstructs passage of liquid between the first louver and the second louver. However, the figure 1(a) embodiment of Edwards discloses a wing (300) extending generally transverse to a longitudinal axis of the second leg from the second distal portion of the second leg (figure 1(a)).
Therefore, from the teaching of the figure 1(a) embodiment of Edwards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified louvre assembly of the Rossiter and Edwards combination to include a wing extending generally transverse to a longitudinal axis of the second leg from the second distal portion of the second leg, as taught by the figure 1(a) embodiment of Edwards, in order to provide a better seal between adjacent louvres for enhanced insulation.

As per claim 7, Rossiter fails to disclose the flange extends substantially along an entire span of the lateral edge at which the end cap is coupled.
	However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the flange to extend substantially along an entire span of the lateral edge at which the end cap is coupled, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the shape of the flange to extend substantially along an entire span of the lateral edge at which the end cap is coupled, in order to provide protection along the entire bottom edge of the louvre assembly.

    PNG
    media_image1.png
    641
    910
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to louvers in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633